

116 S4411 IS: Governors' Broadband Development Fund Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4411IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Graham (for himself, Mr. Warner, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to establish in the Federal Communications Commission the Broad­band Development Grant Program.1.Short titleThis Act may be cited as the Governors' Broadband Development Fund Act of 2020.2.Governors' broadband development fundTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:14.Broadband Development Grant Program(a)DefinitionsIn this section—(1)the term anchor institution means—(A)a public or private elementary school or secondary school, as those terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801);(B)a library;(C)a medical or healthcare provider;(D)a museum;(E)a public safety entity;(F)public housing;(G)an institution of higher education, as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), including a community college; or(H)any other community support organization or agency;(2)the term broadband has the meaning given the term broadband internet access service in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation;(3)the term covered entity— (A)means an entity that—(i)is owned by, controlled by, affiliated with, or acting at the direction of an entity that is organized under the laws of, or otherwise subject to the jurisdiction of, a country, the government of which is on the priority watch list established by the United States Trade Representative pursuant to section 182(a) of the Trade Act of 1974 (19 U.S.C. 2242(a)); and(ii)has engaged in an action that is prohibited under—(I)section 1(a) of Executive Order 13873 (84 Fed. Reg. 22689; relating to securing the information and communications technology and services supply chain); or(II)any regulations issued in response to the Executive order described in subclause (I); and(B)includes any subsidiary, affiliate, employee, or representative of, and any related party with respect to, an entity described in subparagraph (A), without regard to the location or jurisdiction of incorporation of that subsidiary, affiliate, employee, representative, or party, as applicable; (4)the term Program means the Broadband Development Grant Program established under this section; (5)the term public housing—(A)has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)); and(B)includes housing receiving tenant-based rental assistance provided under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); (6)the term qualified opportunity zone has the meaning given the term in section 1400Z–1(a) of the Internal Revenue Code of 1986; and(7)the term unserved anchor institution means an anchor institution that does not have access to broadband offered with—(A)a download speed of at least 100 megabits per second; and(B)an upload speed of at least 10 megabits per second.(b)Program(1)Establishment of ProgramThere is established in the Commission the Broadband Development Grant Program.(2)GrantsFrom the amounts made available to carry out this section, the Commission shall make grants under the Program to each State that has submitted an application for such a grant that the Commission has approved. (c)Applications(1)In generalThe Commission shall— (A)not later than 90 days after the date of enactment of this section, issue a notice inviting States to submit applications with respect to the Program, which shall contain the amount available to each State; and (B)not later than 60 days after the date on which the Commission receives an application described in subparagraph (A), approve or deny the application.(2)Rules for States(A)LimitationA State may submit only 1 application under this section with respect to the State, which may contain a comprehensive overview of multiple project proposals, each of which shall satisfy the requirements of this section and any rules issued under this section.(B)TimelineA State shall submit to the Commission an application under paragraph (1) not later than 90 days after the date on which the Commission issues the notice under that paragraph.(d)Amount of grantThe amount of a grant that a State receives under this section shall be determined as follows, subject to the availability of appropriations:(1)Each State receiving a grant under this section shall receive a grant in an amount that is not less than $75,000,000.(2)Of the amounts remaining to carry out this section after carrying out paragraph (1), the Commission shall use the following calculation with respect to the State:(A)Divide the number of individuals living in the State by the total number of individuals living in the United States.(B)Multiply the total amount made available to carry out this section after carrying out paragraph (1) by the quotient obtained under subparagraph (A). (e)Uses of funds(1)In generalA State that receives a grant under the Program—(A)shall— (i)expend not less than 30 percent of the grant funds in qualified opportunity zones within the State; (ii)prioritize expending grant funds in areas or locations that are not served by existing broadband networks; (iii)expend not less than 5 percent of the grant funds in a technologically neutral manner to support the adoption of broadband by populations within the State that are identified as facing barriers to digital equity; and(iv)prioritize project proposals that— (I)would provide broadband not later than 60 days after the date on which the project is initiated; and(II)rely on advanced broadband capabilities and technologies;(B)may expend any of the grant funds, including in a manner described in subparagraph (A), to—(i)construct, acquire, or lease facilities, spectrum, land, or buildings to deploy broadband for—(I)residential and business customers; or(II)unserved anchor institutions, which, in the case of an unserved anchor institution that is a medical or healthcare provider, may use the deployed broadband for telehealth purposes;(ii)provide broadband service free of charge, or with reduced charges, to unserved anchor institutions for a period of 2 years; or(iii)expand, construct, acquire, or make improvements to a community center that provides internet access to the public; and(C)may not expend— (i)any of the grant funds to purchase products, materials, or services from a covered entity; or(ii)more than 5 percent of the grant funds for administrative purposes.(2)Sense of CongressIt is the sense of Congress that a State that receives a grant under the Program should partner with private entities to engage in the uses required and permitted under paragraph (1).(f)ReallocationIf, as of the date that is 5 years after the date on which a State receives grant funds under the Program, a State has not allocated any portion of those funds— (1)the State shall return those remaining funds to the Commission; and (2)the Commission shall, in accordance with subsection (d)(2), reallocate the funds received under paragraph (1) to the remaining States for which the Commission has approved applications.(g)Direct provision of broadband(1)In generalThe Program shall contain sufficient measures to ensure that a State that uses grant funds received under the Program to directly provide broadband to consumers applies and enforces, without discrimination, with respect to the State and any other provider of broadband within the jurisdiction of the State, all applicable laws, regulations, and other requirements, including laws, regulations, and requirements relating to— (A)taxation; (B)zoning; (C)land use; (D)the building of facilities or other obligations to serve; (E)the imposition of regulatory fees; (F)customer service; (G)public, educational, and governmental access channel mandates; and (H)technical quality of service.(2)RatesIf a State directly provides broad­band to consumers using grant funds received under the Program, the State may not charge a rate for the service in an amount that is less than or equal to the cost of providing the service.(h)Impact of other Federal grant programsParticipation by a State in the Program shall not impact the eligibility of, or otherwise disadvantage, the State with respect to participation in any other Federal broadband program.(i)ReportsA State that, in a year, receives grant funds under the Program shall submit to the Commission— (1)a report for the applicable year regarding how the State expended the funds; and (2)a certification that the State, for that year, has complied with the requirements of this section and with any additional requirements prescribed by the Commission, including a description of each service provided with the grant funds and the number of locations in which service was provided using the grant funds.(j)Authorization of appropriationsThere is authorized to be appropriated to the Commission $10,000,000,000 for fiscal year 2020 to carry out the Program, which shall remain available through fiscal year 2026..